                 Case: 17-13003        Doc: 38      Filed: 05/10/19      Page: 1 of 4




                           UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF OKLAHOMA


In re:                                                      Case No. 17-13003-JDL
         Ernest Cataldo
         Vicky Crawford-Cataldo
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       John Hardeman, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/26/2017.

         2) The plan was confirmed on 11/13/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/20/2019.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $143,290.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
               Case: 17-13003         Doc: 38      Filed: 05/10/19          Page: 2 of 4




Receipts:

        Total paid by or on behalf of the debtor            $34,680.99
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $34,680.99


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,984.68
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,889.63
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,874.31

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                              Class    Scheduled      Asserted         Allowed        Paid         Paid
AARONS                         Unsecured         220.00           NA              NA            0.00       0.00
ACCOUNT MANAGEMENT RESOURC Unsecured             225.00           NA              NA            0.00       0.00
ACCOUNT RECOVERY SPECIALISTS Unsecured        4,801.00            NA              NA            0.00       0.00
ACE CASH EXPRESS               Unsecured      1,100.00            NA              NA            0.00       0.00
ADVANCE AMERICA                Unsecured         500.00           NA              NA            0.00       0.00
AMERICAN COLLECTION            Unsecured         165.00           NA              NA            0.00       0.00
AMERICAN COLLECTION            Unsecured          15.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTIN          Unsecured         149.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTIN          Unsecured          78.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTIN          Unsecured          78.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTIN          Unsecured          54.00           NA              NA            0.00       0.00
ARS ACCOUNT RESOLUTIN          Unsecured          29.00           NA              NA            0.00       0.00
CAC FINANCIAL                  Unsecured         219.00           NA              NA            0.00       0.00
CAC FINANCIAL CORP             Unsecured         117.00           NA              NA            0.00       0.00
CAC FINANCIAL CORP             Unsecured         422.00           NA              NA            0.00       0.00
CENTRAL STATE RECOVERY         Unsecured      1,618.00            NA              NA            0.00       0.00
CENTRAL STATE RECOVERY         Unsecured         150.00           NA              NA            0.00       0.00
CENTRAL STATE RECOVERY         Unsecured          53.00           NA              NA            0.00       0.00
CENTRAL STATES RECOVERY INC    Unsecured          46.00           NA              NA            0.00       0.00
CITY OF EDMOND                 Unsecured      1,200.00            NA              NA            0.00       0.00
CITY OF MOORE                  Unsecured         130.00           NA              NA            0.00       0.00
CITY OF OKLAHOMA CITY WATER UT Unsecured         568.00        568.12          568.12           0.00       0.00
COX COMMUNICATIONS             Unsecured      2,306.00            NA              NA            0.00       0.00
CREDIT COLLECTION              Unsecured         111.00           NA              NA            0.00       0.00
CREDIT FIRST NA                Unsecured      1,140.00       1,140.65        1,140.65           0.00       0.00
CREDIT SERVICE                 Unsecured      2,542.00            NA              NA            0.00       0.00
DENTAL DEPOT                   Unsecured         316.00        316.10          316.10           0.00       0.00
EMERALD FINANCIAL              Unsecured      1,575.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CORPORATIO Unsecured        1,797.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CORPORATIO Unsecured           571.00           NA              NA            0.00       0.00
EUREKA WATER                   Unsecured         586.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
              Case: 17-13003        Doc: 38     Filed: 05/10/19        Page: 3 of 4




Scheduled Creditors:
Creditor                                   Claim         Claim         Claim       Principal      Int.
Name                             Class   Scheduled      Asserted      Allowed        Paid         Paid
FIRST FIDELITY BANK          Unsecured         600.00           NA           NA            0.00       0.00
FIRST PREMIER BANK           Unsecured         419.00           NA           NA            0.00       0.00
HUNTER WARFIELD              Unsecured         123.00           NA           NA            0.00       0.00
IANS ENTERPRISE LLC          Unsecured      3,650.00       3,956.55     3,956.55           0.00       0.00
IC SYSTEM                    Unsecured         362.00           NA           NA            0.00       0.00
INVITATIONAL APARTMENTS      Unsecured      3,923.00            NA           NA            0.00       0.00
LVNV FUNDING LLC             Unsecured            NA         712.64       712.64           0.00       0.00
NAVY FEDERAL CREDIT UNION    Secured      155,558.00    160,199.02          0.00     20,636.46        0.00
NAVY FEDERAL CREDIT UNION    Secured       13,867.31     13,867.31     13,867.31           0.00       0.00
NAVY FEDERAL CREDIT UNION    Secured        1,161.43           0.00     1,161.43           0.00       0.00
NAVY FEDERAL CREDIT UNION    Secured              NA       1,150.00     1,150.00           0.00       0.00
NAVY FEDERAL CREDIT UNION    Secured              NA         100.00       100.00           0.00       0.00
NCA                          Unsecured         643.00           NA           NA            0.00       0.00
NCA                          Unsecured         216.00           NA           NA            0.00       0.00
NPRTO MIDWEST LLC            Unsecured         832.00        900.33       900.33           0.00       0.00
OCAP OSRHE                   Priority       5,080.00       5,081.98     5,081.98           0.00       0.00
OKLAHOMA ELECTRIC COOP       Unsecured         920.00           NA           NA            0.00       0.00
OKLAHOMA NATURAL GAS         Unsecured            NA         831.15       831.15           0.00       0.00
OKLAHOMA STUDENT LOAN AUTHO Priority             0.00           NA           NA            0.00       0.00
OKLAHOMA TAX COMMISSION      Priority             NA         117.46       117.46           0.00       0.00
OKLAHOMA TAX COMMISSION      Unsecured            NA           5.65         5.65           0.00       0.00
ONLINE COLLECTIONS           Unsecured         375.00           NA           NA            0.00       0.00
PATRIOT AUTO SALES           Secured       10,599.00     10,640.04     10,640.04      3,853.54     609.22
PERITUS PORTFOLIO SERVICES   Secured       11,637.00     11,798.13          0.00      4,707.46        0.00
PERITUS PORTFOLIO SERVICES   Secured           266.80          0.00       266.80           0.00       0.00
PIKEPASS                     Unsecured         400.00           NA           NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC LLC Unsecured      1,030.00       1,306.15     1,306.15           0.00       0.00
PORTFOLIO RECOVERY ASSOC LLC Unsecured      1,356.15            NA           NA            0.00       0.00
PORTFOLIO RECOVERY ASSOC LLC Unsecured         514.00        514.56       514.56           0.00       0.00
PROGRESSIVE MANAGEMENT SYSTE Unsecured         250.00           NA           NA            0.00       0.00
PROGRESSIVE MANAGEMENT SYSTE Unsecured          50.00           NA           NA            0.00       0.00
RENT A CENTER                Unsecured         800.00           NA           NA            0.00       0.00
TRANSWORLD SYSTEM COLLECTION Unsecured      2,170.00            NA           NA            0.00       0.00
US DEPARTMENT OF EDUCATION   Priority      23,021.00     23,078.87     23,078.87           0.00       0.00
US DEPARTMENT OF EDUCATION   Priority      46,169.00     46,525.84     46,525.84           0.00       0.00
USAA FEDERAL SAVINGS BANK    Unsecured      2,340.00       2,440.14     2,440.14           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
                 Case: 17-13003         Doc: 38       Filed: 05/10/19       Page: 4 of 4




 Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00        $20,636.46              $0.00
       Mortgage Arrearage                                 $16,278.74             $0.00              $0.00
       Debt Secured by Vehicle                            $10,640.04         $3,853.54            $609.22
       All Other Secured                                     $266.80         $4,707.46              $0.00
 TOTAL SECURED:                                           $27,185.58        $29,197.46            $609.22

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                $0.00            $0.00
        Domestic Support Ongoing                               $0.00                $0.00            $0.00
        All Other Priority                                $74,804.15                $0.00            $0.00
 TOTAL PRIORITY:                                          $74,804.15                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $12,692.04                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,874.31
         Disbursements to Creditors                            $29,806.68

TOTAL DISBURSEMENTS :                                                                       $34,680.99


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/10/2019                             By:/s/ John Hardeman
                                                                          Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
